Name: Council Regulation (EEC) No 152/78 of 23 January 1978 amending Regulations (EEC) No 1059/69, (EEC) No 1060/69 and (EEC) No 2682/72 on the trade arrangements for processed agricultural products not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy
 Date Published: nan

 28 . 1 . 78 Official Journal of the European Communities No L 23/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 152/78 of 23 January 1978 amending Regulations (EEC) No 1059/69, (EEC) No 1060/69 and (EEC) No 2682/72 on the trade arrangements for processed agricultural products not covered by Annex II to the Treaty HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Artiele 1 Regulation (EEC) No 1059/69 is hereby amended as follows : 1 . In the table in Article 2 : (a) in the English text , delete CCT heading No 17.01 and substitute : ' 17.01 Beet sugar and cane sugar, in solid form' ; Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 and 235 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas experience has shown that certain amend ­ ments should be made to Council Regulation (EEC) No 1060/69 of 28 May 1969 fixing the quantities of basic products considered to have been used in the manufacture of the goods covered by Regulation (EEC) No 1 059/69 (2 ), as last amended by Regulation (EEC) No 3058/75 (3), with regard both to certain notional quantities and to the wording of certain head ­ ings of the Common Customs Tariff ; Whereas certain amendments to the Common Customs Tariff necessitate at the same time amend ­ ments to Regulation (EEC) No 1060/69 and Council Regulation (EEC) No 1059/69 of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (4) as last amended by Regulation (EEC) No 2670/76 (5), and to Council Regulation (EEC) No 2682/72 of 12 December 1972 laying down the general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refunds (6), as last amended by Regulation (EEC) No 31 38 /76 ( 7), (b) delete CCT heading No 17.03 and substitute : ' 17.03 Molasses'. 2 . In Article 3 (a), for ' 11.06' read ' 11.04 C'. 3 . In the Annex : (a) in the English , Dutch , French , German and Italian texts of CCT heading No ex 17.04, for 'weight of sugar' read 'weight of sucrose ' ; (b) delete CCT heading No ' 19.01 Malt extract' ; (c) for CCT heading No ex 19.02 substitute : ' 19.02 Malt extract ; preparations of flour, meal , starch or malt extract, of a kind used in infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa ' ; (') Opinion delivered on 20 January 1978 (not yet published in the Official Journal). (2 ) OJ No L 141 , 12 . 6 . 1969 , p. 7 . (3 ) OJ No L 306, 26 . 11 . 1975, p. 3 . (4 ) OJ No L 141 , 12 . 6 . 1969 , p. 1 . ( 5 ) OJ No L 302 25. 10 . 1976, p. 1 . (") OJ No L 289 , 27 . 12 . 1972, p. 13 . ( 7) OJ No L 354, 24 . 12 . 1976, p. 1 . No L 23/2 Official Journal of the European Communities 28 . 1 . 78 (d) delete CCT heading No 19.06 ; (e) for CCT heading No 19.07 substitute : ' 19.07 Bread, ships' biscuits and other ordi ­ nary bakers' wares, not containing added sugar, honey, eggs, fats , cheese or fruit ; communion wafers, cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products' ; (f) amend CCT heading No 'ex 21.01 ' to read 'ex 21.02'. Article 2 The Annex to Regulation (EEC) No 1060/69 is hereby replaced by the Annex hereto . Article 3 Regulation (EEC) No 2682/72 is hereby amended as follows : 1 . In the third indent of Article 1 (2) (a), for ' 11.06' read ' 11.04 C'. 2 . In Annex A : (a) in the English text, delete CCT heading No 17.01 and substitute : ' 17.01 Beet sugar and cane sugar, in solid form' ; (b) amend subheading 'ex 17.02 D' to read 'ex 17.02 D II '; (c) delete CCT heading No 17.03 and substitute ; ' 17.03 Molasses'. 3 . In Annex B : (a) delete CCT heading No ' 19.01 Malt extract'; (b) for CCT heading No 19.02 substitute : ' 19.02 Malt extract ; preparations of flour, meal, starch or malt extract, of a kind used in infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa' ; (c) delete CCT heading No 19.06 ; (d) for CCT heading No 19.07 substitute : ' 19.07 Bread , ships' biscuits and other ordi ­ nary bakers' wares, not containing added sugar, honey, eggs, fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceu ­ tical use, sealing wafers, rice paper and similar products' ; (e) delete CCT heading No 21.01 and substitute : ' 21.02 Extracts, essences or concentrates, of coffee, tea or mate and preparations with a basis of those extracts, essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof : C. Roasted chicory and other roasted coffee substitutes : II . Other (than roasted chicory) D. Extracts, essences and concen ­ trates of roasted chicory and other roasted coffee substitutes : II . Other (than extracts of roasted chicory)' ; ( f) amend subheading '21.07 ex F' to read '21.07 ex G'. 4 . In Annex D : (a) for CCT heading No 19.02 substitute : ' 19.02 Malt extract ; preparations of flour, meal , starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa : B. Other' ; (b) delete CCT heading No 19.06 ; 28 . . 78 Official Journal of the European Communities No L 23/3 (c) for CCT heading No 19.07 substitute : 1 2 3 4 5 19.07 Bread , ships ' biscuits and other ordinary bakers ' wares not containing added sugar, honey, eggs , fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers, rice paper and similar products : A. Crispbread Starch (ordextrin) Rye 2.09 kg per 1 % by weight of anhydrous starch (or dextrin) C. Communion wafers, cachets of a kind suitable for pharmaceutical use , sealing wafers, rice paper and similar products Starch (ordextrin) Maize (for starch- ­ making) 1 *83 kg per 1 % by weight of anhydrous starch (or dextrin) D. Other Starch(ordextrin) Common wheat (other than for starch-making) 1.75 kg per 1 % by weight of anhydrous starch (or dextrin) (d) amend subheading '21.07 F to read '21.07 G. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from 1 February 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 January 1978 . For the Council The President P. DALSAGER No L 23/4 Official Journal of the European Communities 28 . 1 . 78 ANNEX (per 100 kg of goods) C om m on w he at S ki m m ed -m il k po w de r ( P G 2 ) W ho le m il k po wd er ( P G .?) CCT heading No Description D u ru m w he at M ol as se s B ut te r ( P G 6 ) Ry e Ba rle y M ai ze R ic e Su ga r kg kg kg kg kg kg kg kg kg kg 17.04 Sugar confectionery, not containing cocoa : B. Chewing gum containing by weight of sucrose (including invert sugar expressed as sucrose) : I. Less than 60 % 5830 16II . 60 % or more 70 C. white chocolate 45 20 199 32 48 64 16 72 56 40 16 D. Other : I. Containing no milkfats or containing less than 1-5 % by weight of such fats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) b) Containing by weight of sucrose (including invert sugar expressed as sucrose) : 1 . 5 % or more but less than 30 % 2 . 30 % or more but less than 40 % 3 . 40 % or more but less than 50 % : aa) Containing no starch bb) Other 4 . 50 % or more but less than 60 % 5. 60 % or more but less than 70 % 6 . 70 % or more but less than 80 % 7 . 80 % or more but less than 90 % 8 . 90 % or more II . Other : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) b) Containing by weight of sucrose (including invert sugar expressed as sucrose) : 49 25 35 45 45 55 65 75 85 95 147 20 28 . 1 . 78 Official Journal of the European Communities No L 23/5 (per 100 kg of goods) C om m on w he al D ur um w he at S ki m m ed -m il k po w de r ( P G 2 ' W ho le m il k po w de r ( P G 3 ) B ut te r ( P G 6 ) CCT heading No Description Ry e Ba rle y M ai ze Su ga r M ol as se s R ic e kg kg kg kg kg kg kg kg kg kg 17.04 (cont 'd) 32 48 32 25 40 60 80 20 20 15 8 18.06 D. II . b) 1 . 5 % or more but less than 30 % 2. 30 % or more but less than 50 % 3 . 50 % or more but less than 70 % 4. 70 % or more Chocolate and other food preparations containing cocoa : A. Cocoa powder, not otherwise sweetened than by the addition of sucrose , containing by weight of sucrose : I. Less than 65 % II . 65 % or more but less than 80 % III . 80 % or more 60 75 100 25 10 B. Ice-cream (not including ice-cream powder) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats II . Containing by weight of milkfats : a) 3 % or more but less than 7 % b) 7 % or more 20 20 23 35 C. Chocolate and chocolate goods, whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa : I. Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) II . Other : a) Containing no milkfats or containing less than 1.5 % by weight of such fats and containing by weight of sucrose (including invert sugar expressed as sucrose) : 80 22 1 . Less than 50 % 2. 50 % or more 45 55 b) Containing by weight of milkfats : No L 23/6 Official Journal of the European Communities 28 . 1 . 78 (per 100 kg of goods) CCT heading No C om m on w he at D u ru m w he at S ki m m ed -m il k po w de r ( P G 2 ) W ho le m il k po w de r ( P G 3 ) B ut te r ( P G 6 ) Description Ry e Ba rle y M ai ze R ic e Su ga r M ol as se s kg kg kg kg kg kg kg kg kg kg kg 18.06 (cont 'd) C. II . b) 1 . 1.5 % or more but less than 3 % 2. 3 % or more but less than 4.5 % 3 . 4.5 % or more but less than 6 % 4. 6 % or more 55 55 50 50 11 16 22 28 D. Other : I. Containing no milkfats or containing less than 1 .5 % by weight of such fats : a) In immediate packings of a net capacity of 500 g or less 10 10 70 70b) Other II . Containing by weight of milkfats : a) 1 .5 % or more but less than 6.5 % : 1 . In immediate packings of a net capacity of 500 g or less 2 . Other b) More than 6.5 % but less than 26 % : 1 . In immediate packings of a net capacity of 500 g or less 50 50 16 16 10 85 55 2 . Other : aa) Chocolate milk crumb, containing more than 6.5 % but less than 1 1 % by weight of milkfats , more than 6.5 % but less than 1 5 % by weight of cocoa and more than 50 % but less than 60 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Other c) 26 % or more : 1 . In immediate packings of a net capacity of 500 g or less 2 . Other 34 8510 (as for subheadings 21.07 G VI to IX) (as for subheadings 21.07 G VI to IX) 28 . 1 . 78 Official Journal of the European Communities N0 L 23/7 (per 100 kg of goods) CCT heading No Description C om m on w he at D ur um w he at S ki m m ed -m il k po w de r ( P G 2 ) W ho le m il k po w de r ( P G 3 ) B ut te r ( P G 6 ) Ry e Ba rle y M ai ze R ic e Su ga r M ol as se s kg kg kg kg kg kg kg kg kg kg kg 19.02 Malt extract ; preparations of flour, meal starch or malt extract, of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa : A. Malt extract : I. With a dry extract content of 90 % or more by weight 195 159II . Other B. Other : 127 5 6 I. Containing malt extract and not less than 30 % by weight of reducing sugars (expressed as maltose) . . II . Other : a) Containing no milkfats or containing less than 1 -5 % by weight of such fats : 1 . Containing less than 14% by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Containing by weight of sucrose (including invert sugar expressed as sucrose) : 11 . 5 % or more but less than 60 % 22. 60 % or more 25 25 25 45 80 2 . Containing 14 % or more but less than 32 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Other 50 17 17 12 50 3 . Containing 32 % or more but less than 45 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Other 25 22 32 16 16 13 12 20 No L 23/8 Official Journal of the European Communities 28 1 78 (per 100 kg of goods) C om m on w he at D u ru m w he at S ki m m ed -m il k po w de r ( P G 2 ) W ho le m il k po w de r ( P G 3 ) CCT heading No Description M ol as se s B ut te r ( P G 6 ) Ry e Ba rle y M ai ze R ic e Su ga r kg kg kg kg kg kg kg kg kg kg 19.02 (cont 'd) I "&gt;95 9 ."&gt; 34 165 150 5 B. II . a) 4 . Containing 45 % or more but less than 65 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Other 5 . Containing 65 % or more but less than 80 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Other 6 . Containing 80 % or more but less than 85 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Other 7 . Containing 85 % or more by weight of starch b) Containing by weight of milkfats : 1 . 1.5 % or more but less than 5 % 2 . 5 % or more 1 37 150 15 189 14 90 55 25 12 25 19.03 Macaroni , spaghetti and similar products : 167 167 10067 19.04 A. Containing eggs B. Other : I. Containing no common wheat flour or meal II . Other Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice , cornflakes and similar products) : A. Obtained from maize B. Obtained from rice C. Other 161 H 19.05 213 174 5353 53 53 (') 189 until 28 February 1978 28 J 78 Official Journal of the European Communities No L 23/9 (per 100 kg of goods) C om m on w he at D ur um w he at S ki m m ed -m il k po w de r ( P G 2 ) W ho le m il k po w de r ( P G 3 ) B ut te r ( P G 6 ) CCT heading No Description Ba rle y M ai ze Su ga r M ol as se s Ry e R ic e kg kg kg kg kg kg kg kg kg kg kg 19.07 40 168 Bread, ships' biscuits and other ordinary bakers' wares, not containing added sugar, honey, eggs , fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products : A. Crispbread B. Matzos C. Communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products D. Other, containing by weight of starch : I. Less than 50 % II . 50 % or more 644 75 m 19.08 44 33 22 40 30 20 25 45 65 Pastry, biscuits , cakes and other fine bakers' wares , whether or not containing cocoa in any proportion : A. Gingerbread and the like , containing by weight of sucrose ( including invert sugar expressed as sucrose) : I. Less than 30 % II . 30 % or more but less than 50 % III . 50 % or more B. Other : I. Containing no starch or containing less than 5 % by weight of starch , and containing by weight of sucrose (including invert sugar expressed as sucrose) : a) Less than 70 % b) 70 % or more 50 90 56 II . Containing 5 % or more but less than 32 % by weight of starch : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) b) Containing 5 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1.5 % by weight of such fats 2 . Other 56 56 25 25 12 No L 23 / 10 Official Journal of the European Communities 28 . 1 . 78 (per 100 kg of goods) Description C om m on w he at D u ru m w he at S ki m m ed -m il k po w de r ( P G 2 ) W ho le m il k po wd er ( P G .?) B ut te r ( P G 6 ) CCT heading No Ry e Ba rle y M ai ze R ic e Su ga r M ol as se s kg kg kg kg kg kg kg kg kg kgkg 19.08 (com \{) 56 56 35 35 12 56 56 50 50 12 98 98 15 B. II . c ) Containing 30 % or more but less than 40 % by weight of sucrose ( including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1 .5 % by weight of such fats 2 . Other d ) Containing 40 % or more by weight of sucrose ( including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1.5 % by weight of such fats 2 . Other III . Containing 32 % or more but less than 50 % by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight ofsucrose ( including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1 .5 % by weight of such fats 2 . Other b) Containing 5 % or more but less than 20 % by weight ( including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1 .5 % by weight of such fats 2 . Other c ) Containing 20 % or more by weight of sucrose ( including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1-5 % by weight of such fats 2 . Other IV . Containing 50 % or more but less than 65 % by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1-5 % by weight of such fats 2 . Other 98 98 15 15 12 98 77 40 35 12 140 140 8 28 . 1 . 78 Official Journal of the European Communities No L 23/ 11 (per 100 kg of goods) CCT heading No Description C om m on w he at D ur um w he at S ki m m ed -m il k po w de r ( P G 2 ) W h o le m il k po w de r ( P G i ) B ut te r ( P G 6 ) Ry e Ba rle y M ai ze R ic e Su ga r M ol as se s kg kg kgkg kg kg kg kg kg kg 19.08 (cont 'd) 126 117 12 B. IV. b) Containing 5 % or more by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no milkfats or containing less than 1 .5 % by weight of such fats 2 . Other V. Containing 65 % or more by weight of stanch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) b) Other 1 5 10 10 168 154 21.02 Extracts , essences or concentrates of coffee , tea or mate and preparations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof : C. Roasted chicory and other roasted coffee substitutes : II . Other D. Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes : II . Other 137 24.&gt; 21.06 Natural yeasts (active or inactive) ; prepared baking powders : A. Active natural yeasts : II . Bakers ' yeast : a ) Dried b) Other 42_&gt; 125 21.07 Food preparations not elsewhere specified or included : A. Cereals in grain or in ear form , pre-cooked or other ­ wise prepared : I. Maize II . Rice III . Other 100 174 174 No L 23/ 12 Official Journal of the European Communities 28 . 1 . 78 (per 100 kg of goods) C om m on w he at D ur um w he at S k im m ed -m il k po w de r ( P G 2 ) W h o le m il k po w de r ( P G 3 ) CCT heading No Description M ol as se s B ut te r ( P G 6 ) Ry e Ba rle y M ai ze R ic e Su ga r kg kg kg kg kg kg kg kg kg kg kg 21.07 (cont 'd) 66 41 1 16 1025 20 20 23 35 B. Ravioli , macaroni , spaghetti and similar products, not stuffed , cooked ; the foregoing preparations , stuffed , whether or not cooked : I. Not stuffed , cooked II . Stuffed : a) Cooked b) Other C. Ice-cream (not including ice-cream powder) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats II . Containing by weight of milkfats : a) 3 % or more but less than 7 % b) 7 % or more D. Prepared yoghourt ; prepared milk in powder form , for use as infants ' food or for dietetic or culinary purposes : I. Prepared yoghourt : a) In powder form , containing by weight of milk ­ fats : 1 . Less than 1 .5 % 2. 1 .5 % or more b) Other, containing by weight of milkfats : 1 . Less than 1 .5 % 2 . 1 .5 % or more but less than 4 % 3 . 4 % or more II . Other, containing by weight of milkfats : a) Less than 1.5 % and containing by weight of milk proteins (nitrogen content x 6.38 ) : 1 . Less than 40 % 2 . 40 % or more but less than 55 % 3 . 55 % or more but less than 70 % 4. 70 % or more b) 1 -5 % or more E. Cheese fondues 90 90 8 n 80 100 145 185 265 100 60 28 . 1 . 78 Official Journal of the European Communities No L 23/ 13 (per 100 kg of goods) CCT heading No Description C o m m o n w he at D u ru m w he at S ki m m ed -m il k po w de r ( P G 2 ) W ho le m il k po w de r ( P G 3 ) B ut te r ( P G 6 ) Ry e Ba rle y M ai ze R ic e Su ga r M ol as se s kg kg kg kg kg kg kg kg kg kg kg 21.07 (cont 'd) 56 84 112 56 84 112 14 10 10 10 G. Other : I. Containing no milkfats or containing less than 1 -5 % by weight of such fats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % bb) 32 % or more but less than 45 % cc) 45 % or more b) Containing 5 % or more but less than 15 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % bb) 32 % or more but less than 45 % cc) 45 % or more c) Containing 1 5 % or more but less than 30 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % bb) 32 % or more but less than 45 % cc) 45 % or more d) Containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % bb) 32 % or more 25 25 25 25 56 84 105 45 45 45 56 77 No L 23/ 14 Official Journal of the European Communities 28 . 1 . 78 (per 100 kg of goods) CCT heading No C o m m o n w he at D u ru m w he at S ki m m ed -m il k po w de r ( P G 2 ) W ho le m il k po w de r ( P G 3 ) B u tt er ( P G 6 ) Description Ry e Ba rle y M ai ze R ic e Su ga r M ol as se s kg kg kg kg kg kg kg kg kg kg 21.07 (cont 'd) 80 8028 95 20 20 20 20 G. I. e) Containing 50 % or more but less than 85 /o by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other f) Containing 85 % or more by weight of sucrose (including invert sugar expressed as sucrose) II . Containing 1-5 % or more but less than 6 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % bb) 32 % or more but less than 45 % ... cc) 45 % or more b) Containing 5 % or more but less than 1 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : ' aa) 5 % or more but less than 32 % bb) 32 % or more c) Containing 15% or more but less than 30 % ( including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % bb) 32 % or more 56 84 112 14 10 10 20 20 20 56 84 25 25 25 20 20 20 56 77 28 . 1 . 78 Official Journal of the European Communities N0 L 23/ 15 (per 100 kg of goods) C o m m o n w he at S ki m m ed -m il k po w de r ( P G 2 ) W h o le m il k po w de r ( P G 3 ) B u tt er ( P G 6 ) CCT heading No Description D u ru m w h ea t M ol as se s Ry e Ba rle y M ai ze R ic e Su ga r kg kg kg kg kg kg kg kg kg kg kg 21.07 (cont 'd) G. II . d) Containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other e) Containing 50 % or more by weight of sucrose (including invert sugar expressed as sucrose) 20 2049 45 45 75 20 40 40 40 56' 84 III . Containing 6 % or more but less than 12 % by weight of milkfats : a) Contaiming no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa) 5 % or more but less than 32 % bb) 32 % or more b) Containing 5 % or more but less than 15 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other c) Containing 15% or more but less than 30 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other d) Containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 40 4056 14 10 25 25 45 45 40 4049 40 4021 Official Journal of the European CommunitiesNo L 23/ 16 28 . 1 7 (per 100 kg of good. C om m on w he at D u ru m w he at S k im m ed -m il k po w de r ( P G 2 ) W h o le m il k po w de r ( P G 3 ) B u tt er ( P G 6 ) CCT heading No Description M ol as se s Ry e Ba rle y M ai ze R ic e Su ga r kg kg kg kg kg kg kg kg kg kg kg G. III . e) Containing 50 % or more by weight of sucrose (including invert sugar expressed as sucrose) 60 40 56 IV. Containing 12 % or more but less than 18 % by weight of milkfats : a) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other b) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other c) Containing 15% or more by weight of sucrose ( including invert sugar expressed as sucrose) 36 14 14 25 60 60 60 60 60 90 90 90 V. Containing 18 % or more but less than 26 % by weight of milkfats : a) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other b) Containing 5 % or more by weight of sucrose ( including invert sugar expressed as sucrose) 14 10 VI . Containing 26 % or more but less than 45 % by weight of milkfats : 28 . 1 . 78 Official Journal of the European Communities No L 23/ 17 (per 100 kg of goods) C om m on w he at OCT heading No Description D u ru m w he at S ki m m ed -m il k po w de r ( P G 2 ) W h o le m il k po w de r ( P G 3 ) B ut te r ( P G 6 ) Ry e Ba rle y M ai ze R ic e Su ga r M ol as se s kg kg kg kg kg kg kg kg kg kg kg 21.07 (cont 'd) 50 50~i6 G. VI . a ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other b) Containing 5 % or more but less than 25 % ( including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other c ) Containing 2-5 % or more by weight of sucrose ( including invert sugar expressed as sucrose) 42 20 20 45 50 50 50 VII . Containing 45 % or more but less than 65 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other b) Containing 5 % or more by weight of sucrose (including invert sugar expressed as sucrose) : 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 77 77U 20 10 77 778 VIII . Containing 65 % or more but less than 85 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) b) Other 0 99 99 120IX . Containing 85 % or more by weight of milkfats No L 23 / 18 Official Journal of the European Communities 28 . 1 . 78 (per 100 kg of goods) CCT heading No Description C om m on w he at D u ru m w he at Ry e Ba rle y M ai ze R ic e Su ga r M ol as se s S ki m m ed -m il k po w de r ( P G 2 ) W ho le m il k po w de r ( P G 3 ) B ut te r ( P G 6 ) kg kg kg kg kg kg kg kg kg kg 22.02 Lemonade , flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages , not including fruit and . vegetable juices falling within heading No 20.07 : B. Other, containing by weight of milkfats : I. Less than 0.2 % II . 0.2 % or more but less than 2 % III . 2 % or more 10 10 10 8 6 13 29.04 Acyclic alcohols and their halogenated , sulphon ­ ated , nitrated or nitrosated derivatives : C. Polyhydric alcohols : II . Mannitol III . Sorbitol : a ) In aqueous solution : 1 . Containing 2 % or less by weight of mannitol , calculated on the sorbitol content 2 . Other b) Other : 1 . Containing 2 % or less by weight of mannitol calculated on the sorbitol content 2 . Other 172 245 300 90 128 35.05 Dextrins and dextrin glues ; soluble or roasted starches ; starch glues : A. Dextrins ; soluble or roasted starches '. B. Glues made from dextrin or from starch , containing by weight of those materials ; I. Less than 25 % II . 25 % or more but less than 55 % III . 55 % or more but less than 80 % IV . 80 % or more 189 ' 48 95 151 189 38.12 Prepared glazings , prepared dressings and prepared mordants , of a kind used in the textile , paper, leather or like industries : A. Prepared glazings and prepared dressings : I. With a basis of amylaceous substances , containing by weight of those substances : 28 . 1 . 78 Official Journal of the European Communities No L 23/ 19 (per 100 kg of goods) CCT heading No Description C o m m o n w he at D u ru m w he at Ry e Ba rle y M ai ze R ic e Su ga r M ol as se s S ki m m ed -m il k po w de r ( P G 2 ) W ho le m il k po w de r ( P G 3 ) B ut te r ( P G 6 ) kg kg kg kg kg kg kg kg kg kg kg 38.1 2 (cont 'd) A. I. a) Less than 55 % b) 55 % or more but less than 70 % c) 70 % or more but less than 83 % d) 83 % or more 95 132 161 189 38.19 Chemical products and preparations of the chem ­ ical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere speci ­ fied or included : T. Sorbitol , other than that falling within subheading 29.04 C III : I. In aqueous solution : a) Containing 2 % or less by weight of mannitol , calculated on the sorbitol content b) Other II . Other : a) Containing 2 % or less by weight of mannitol , calculated on the sorbitol content b) Other 172 245 90 128